Citation Nr: 0930792	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-23 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an overpayment of VA compensation benefits was 
properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to March 
1993, including as a prisoner-of-war for five years and three 
months.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Veteran testified in support of his claim during a 
videoconference hearing held before the undersigned Veterans 
Law Judge in October 2008.  A transcript of the Veteran's 
hearing testimony is now of record.

In December 2008, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

In a written statement received at the RO in August 2007, the 
Veteran requested a waiver of recovery of the overpayment at 
issue in this decision.  The Board refers this matter to the 
RO for appropriate action.


FINDINGS OF FACT

1.  From April 2002 to October 2003, the Veteran, then single 
with no dependents, received VA disability compensation 
benefits to which he was not entitled, at a rate reflecting a 
dependent spouse. 

2.  An overpayment of $2,366 resulted from the Veteran's 
receipt of these additional benefits.

3.  In November 2003, December 2003, May 2004 and June 2004, 
VA improperly withheld $2,998, rather than $2,366, from the 
Veteran's disability compensation benefit checks as repayment 
of the debt.  


CONCLUSIONS OF LAW

1.  A portion of the overpayment of VA disability 
compensation benefits, calculated in the amount of $2,366, 
was properly created.  38 U.S.C.A. §§ 1115, 1506, 5112 (West 
2002); 38 C.F.R. §§ 3.204-3.206, 3.213, 3.500, 3.501 (2008).

2.  A portion of the overpayment of VA disability 
compensation benefits, calculated in the amount of $632, was 
improperly created.  38 U.S.C.A. §§ 1115, 1506, 5112 (West 
2002); 38 C.F.R. §§ 3.204-3.206, 3.213, 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
Veteran inadequate notice and assistance with regard to his 
claim.  However, remanding for more comprehensive notice or 
assistance is not necessary.  As the discussion below 
indicates, with regard to the sole question at issue, the 
Board's disposition is favorable, completely satisfying the 
benefit the Veteran is seeking.  

II.  Analysis of Claim

From April 1993 to February 2002, the Veteran received VA 
disability compensation benefits at a rate reflecting, in 
part, a dependent spouse.  In March 2002, the Veteran and his 
spouse divorced.  The Veteran notified the RO of this divorce 
by submission of related documents, which the RO received on 
December 9, 2002.  The RO did not initially take action in 
response to the Veteran's submission in this regard.  The 
Veteran subsequently submitted additional documents 
indicating that he had remarried on October 25, 2003, which 
the RO received on November 12, 2003.  By letter dated 
February 2004, the RO informed the veteran that it had just 
learned of the veteran's October 24, 2001 divorce (incorrect 
date) and, based on this information, must remove the 
veteran's former spouse from his monthly benefits before 
adding his present spouse.  The RO also informed the veteran 
that its action in this regard would create an overpayment, 
the exact amount of which the RO would later inform the 
veteran by separate letter.  

There is no follow-up letter in the claims file identifying 
the amount of the overpayment and, despite the Board's 
request on remand, the RO did not provide the Veteran or the 
Board written documentation noting the amount.  In emails 
dated April 2009, however, a VA representative characterized 
the original debt as $2,746, a sum with which the Veteran 
agrees.  Given the parties agreement in this regard, the 
Board finds that $2,746 is the amount of the initial 
overpayment that resulted from the above actions.  The 
parties also agree that in November 2003, December 2003, May 
2004 and June 2004, VA withheld $2,998, more than the amount 
of the initial overpayment, from the Veteran's disability 
compensation benefit checks as repayment of the debt.  

According to the Veteran's written statements and hearing 
testimony and VA Forms 21-8947 (Compensation and Pension 
Award) dated in 2003 and 2004, the RO withheld $125 from the 
Veteran's November 2003 benefit check and $127 from his 
December 2003 benefit check.  According to the Veteran's 
written statements and hearing testimony, presented in 
October 2008, and an April 2009 email from a VA 
representative, the RO withheld $2,321 from the Veteran's May 
2004 benefit check and $425 from his June 2004 benefit check.  
These withholdings total $2,998.

The Veteran now contends that the correct overpayment at 
issue in this case is $2,366, to reflect 19 months of having 
no dependents.  He requests recovery of the remainder of what 
he believes are improperly withheld compensation benefits, or 
more precisely, $632.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.962 (2008).  An overpayment may arise from 
virtually any benefits program administered pursuant to VA 
law, including pension, compensation, dependency and 
indemnity compensation (DIC), education educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment 
allowances.  38 C.F.R. § 1.956(a) (2008).  The effective date 
of a reduction or discontinuation of pension or compensation 
by reason of marriage is shall be the last day of the month 
before such marriage.  The effective date of a reduction or 
discontinuation of pension or compensation by reason of 
divorce shall be the last day of the month in which such 
divorce occurs.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2008).

As the previously noted facts indicate, from April 2002 to 
October 2003, the Veteran, then single with no dependents, 
received VA disability compensation benefits to which he was 
not entitled, at a rate reflecting a dependent spouse.  Prior 
to this occurring, VA informed the Veteran on multiple 
occasions that he should notify VA if there was any change in 
the status of his dependents.  The Veteran acted untimely in 
doing so; an overpayment of $2,366 resulted.  As the Veteran 
admits, given his untimeliness in informing VA of his 2002 
divorce, this overpayment was properly created.  The Board 
agrees with the Veteran, however, that the RO acted 
improperly by withholding additional compensation benefits, 
calculated in the amount of $632, from his monthly checks.  
The Veteran is thus entitled to recover that portion of the 
total sum withheld ($2,998).  

Lastly, the Veteran asserts that, following the creation of 
the overpayment, VA should have informed the Department of 
Defense (DOD) of the aforementioned withholdings because, if 
it had, DOD would have paid him his retirement benefits in 
lieu of the overpaid benefits.  The Board acknowledges this 
assertion and points out that, while this claim was in remand 
status, by letter dated April 2009, VA informed DOD of the 
aforementioned withholdings.  As well, VA indicated that, 
during the course of this appeal and contrary to the 
Veteran's assertions, DOD paid the Veteran retirement 
benefits to cover the compensation benefits withheld by VA.  
The Board refrains from determining whether and how any such 
action on DOD's behalf will affect the disposition of this 
claim, once effectuated by the RO.  


ORDER

The RO having properly created $2,366 of the overpayment of 
VA compensation benefits, the Veteran's recovery of that sum 
is denied.

The RO having improperly created $632 of the overpayment of 
VA compensation benefits, the Veteran's recovery of that sum 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


